

116 HR 2362 IH: American Agriculture First Act
U.S. House of Representatives
2019-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2362IN THE HOUSE OF REPRESENTATIVESApril 25, 2019Mr. Meadows introduced the following bill; which was referred to the Committee on AgricultureA BILLTo prioritize the purchase of agricultural commodities from domestically owned enterprises, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the American Agriculture First Act. 2.Agricultural commodities purchased from domestically owned enterprises (a)Prioritization (1)In generalExcept as provided in paragraph (2), if the Secretary of Agriculture determines that response to trade damage from retaliation by foreign nations with respect to agricultural commodities is necessary, the Secretary shall, acting through the Administrator of the Agricultural Marketing Service, purchase at least 75 percent of the agricultural commodities of the Food Purchase and Distribution Program from domestically owned enterprises.
 (2)ExceptionParagraph (1) shall not apply to the purchases of agricultural commodities made 30 days after the date on which the Secretary of Agriculture submits to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report that explains why meeting the requirements under paragraph (1)—
 (A)is not possible because agricultural commodities available from domestically owned enterprises cannot meet the supply needs of the Agricultural Marketing Service; or
 (B)would result in a greater than 150 percent increase between— (i)the amount necessary to purchase such agricultural commodities; and
 (ii)the average cost of such agricultural commodities purchased by the Agricultural Marketing Service in the prior 3 years.
 (3)Publication of awardsIn publishing the awards made to vendors under the purchase programs under the Agricultural Marketing Service, the Secretary of Agriculture shall include whether the entity receiving such an award is a domestically owned enterprise.
 (4)WTO obligationsThe Secretary of Agriculture shall carry out this section consistent with World Trade Organization obligations of the United States.
 (b)Report requiredFor each 90-day period in which the Secretary of Agriculture purchases agricultural commodities pursuant to subsection (a), the Secretary of Agriculture shall submit to the appropriate committees a report that includes the amount of each such agricultural commodity purchased.
 (c)SunsetThe authority under this section shall expire on September 30, 2023. (d)DefinitionsIn this section:
 (1)Agricultural commodityThe term agricultural commodity has the meaning given the term under section 102(1) of the Agricultural Trade Act of 1978 (7 U.S.C. 5602(1)).
 (2)Appropriate committeesThe term appropriate committees means the Committee on Agriculture of the House of Representatives, the Committee on Foreign Affairs of the House of Representatives, the Committee on Ways and Means of the House of Representatives, the Committee on Agriculture, Nutrition, and Forestry of the Senate, the Committee on Foreign Relations of the Senate, and the Committee on Finance of the Senate.
 (3)Domestically owned enterpriseThe term domestically owned enterprise shall have the meaning given the term under section 773.2 of title 7, Code of Federal Regulations (as in effect on the date of the enactment of this Act).
				